Confidential

Translation Version Solely for Reference



SHAREHOLDERS’ VOTING RIGHTS
PROXY AGREEMENT
REGARDING
SHANGHAI EWORLDCHINA INFORMATION TECHNOLOGIES CO., LTD.
AMONG




  WFOE[




SHANGHAI EWORLDCHINA INFORMATION TECHNOLOGIES CO., LTD.
LI ZHI GANG
AND
LI HUI




DATED May 11, 2007

--------------------------------------------------------------------------------

Confidential



SHAREHOLDERS’ VOTING RIGHTS
PROXY AGREEMENT




This Shareholders’ Voting Rights Proxy Agreement (the "Agreement") is entered
into in Shanghai, the People’s Republic of China (the "PRC") as of May 11, 2007
by and among the following parties:

(1)

(the “WFOE”)

Contact Address: 1088 South Pudong Road, Suite 1603, Shanghai;

(2) Shanghai EworldChina Information Technologies Co., Ltd.

(the “Target Company”)

Contact Address: 1088 South Pudong Road, Suite 1202, Shanghai;

(3) LI ZHI GANG

a PRC citizen (identity card number:

420984197001270018);

(4) LI HUI(

, a PRC citizen (identity card number: 310108198101161539).

(Li Zhi Gang(

and Li Hui

are hereinafter referred to individually as a

"Shareholder" and collectively as the "Shareholders".)

Whereas:

1.      The Shareholders are currently the only shareholders of the Target
Company, legally holding all the equity interest in the Target Company;   2.   
  The Shareholders intend to respectively entrust individuals designated by the
WFOE to exercise their voting rights in respect of the Target Company and the
WFOE consents to designate such individuals for the entrustment hereunder.  

Upon friendly consultations, the parties hereby agree as follows:

Article 1 Voting Rights Entrustment

1.1      The Shareholders hereby irrevocably undertake that they shall execute a
Power of Attorney upon the execution of this Agreement, entrusting Mr. Jin
Jiafeng (Identity Card No.: 310103197302062418, the “Proxy”) to exercise the
following rights entitled to them respectively as the shareholders of the Target
Company subject to the PRC laws and pursuant to the then effective articles of
association of the Target Company (collectively the "Entrusted Rights"):  

(1)      Attending shareholders’ meetings of the Target Company as proxy of the
Shareholders;  

WFOE&EworldChina Proxy Agreement

1

--------------------------------------------------------------------------------

Confidential

(2)      Exercising voting rights on behalf of the Shareholders on all issues
(including but not limited to appointment and election of the directors, general
managers and other senior management of the Target Company) required to be
discussed and resolved by the shareholders’ meeting;   (3)      Proposing to
convene extraordinary shareholders’ meetings;   (4)      Any voting rights of
shareholders stipulated by law, and   (5)      Other voting rights of
Shareholders under the articles of association of the Target Company (including
such other voting rights of shareholders as provided after amendment to such
articles of association).  

1.2      The precondition of the above authorization and entrustment is that the
Proxy is a PRC citizen and the WFOE consents to such authorization and
entrustment.     When and only when a written notice is issued by the WFOE to
the Shareholders with respect to the removal of the Proxy, the Shareholders
shall immediately revoke the entrustment to the existing Proxy hereunder, and
entrust any other PRC citizen then designated by the WFOE to exercise the
Entrusted Rights in accordance with this Agreement, and the new Power of
Attorney shall supersede the previous one once it is executed. Except for the
above circumstances, the Shareholders shall not revoke the authorization and
entrustment to the Proxy.   1.3      The Proxy shall perform the entrusted
obligations lawfully with diligence and duty of care pursuant to the laws and
provisions of the articles of associations of the Target Company within the
authorization scope hereunder, and ensure that the convening procedures of the
meeting, voting method and content of the relevant shareholders’ meeting will
not contravene the laws, administrative regulations or the articles of
association of the Target Company; the Shareholders shall acknowledge and be
liable to any legal consequences arising from the Proxy’s exercise of the
aforesaid Entrusted Rights.   1.4      The Shareholders hereby acknowledge that
prior consultation with the Shareholders by the Proxy when exercising the
aforesaid Entrusted Rights is not necessary, unless otherwise stipulated by the
PRC laws. However, the Proxy shall inform the Shareholders in a timely manner of
any resolution or proposal on convening an extraordinary shareholders’ meeting
after such resolution or proposal is made.  

Article 2 Right to Information

For the purpose of exercising the Entrusted Rights hereunder, the Proxy is
entitled to have access to the information concerning the Target Company’s
operation, business,

WFOE&EworldChina Proxy Agreement

2

--------------------------------------------------------------------------------

Confidential

clients, finance, staff, etc., and to review relevant materials in connection
with the Target Company (including but not limited to, any books, statements,
contracts, internal correspondences, all the minutes of board meetings and other
documents relating to the financial, business and operation status). The Target
Company shall fully cooperate in this regard.

Article 3 Exercise of Entrusted Rights

3.1      The Shareholders shall provide sufficient assistance to the Proxy for
his or her exercise of the Entrusted Rights, including prompt execution of the
resolutions of the shareholders’ meeting of the Target Company prepared by the
Proxy or other relevant legal documents when necessary (e.g., when the
submission of such documents is necessary for the approval of, registration or
filing with governmental authorities).   3.2      If at any time within the term
of this Agreement, the entrustment or exercise of the Entrusted Rights hereunder
is unenforceable for any reason (except for the default by a Shareholder or the
Target Company), the parties shall immediately seek the alternative plan which
is most similar to the unenforceable provision and, if necessary, enter into
supplementary agreement to amend or adjust the provisions herein, so as to
ensure the fulfilment of the purpose hereof.  

Article 4 Exemption and Indemnification

The Target Company and the Shareholders agree to hold the WFOE and the Proxy
harmless and compensate the WFOE and the Proxy for all losses suffered or likely
to be suffered by them in connection with the Proxy’s exercise of the Entrusted
Rights, including but not limited to, any loss resulting from any litigation,
demand, arbitration or claim initiated by any third party against them, and any
loss resulting from administrative investigation or penalty by governmental
authorities. However, losses suffered as a result of the intentional misconduct
or gross negligence of the WFOE or the Proxy shall not be indemnified.

Article 5 Representations and Warranties

5.1      The Shareholders hereby severally and jointly represent and warrant as
follows:     5.1.1      the Shareholders are PRC citizens with full capacity and
with full and independent legal status and legal capacity, and may sue and be
sued as an independent party;     5.1.2      the Shareholders have full power
and authority to execute and deliver this Agreement and all the other documents
to be entered into by them which are related to the transaction contemplated  

WFOE&EworldChina Proxy Agreement

3

--------------------------------------------------------------------------------

Confidential

  hereunder, and have full power and authority to consummate such transaction.  
5.1.3      this Agreement shall be legally and duly executed and delivered by
the Shareholders and shall be legally binding upon and enforceable against them
in accordance with the terms herein.   5.1.4      the Shareholders are
registered legal shareholders of the Target Company as of the effective date
hereof, and except the rights created by this Agreement, the Equity Pledge
Agreement between the Shareholders and the WFOE and the Exclusive Equity
Transfer Option Agreement among the Shareholders, the Target Company and the
WFOE, there is no third party right on the Entrusted Rights.     Pursuant to
this Agreement, the Proxy is able to completely and fully exercise the Entrusted
Rights in accordance with the PRC laws and the then effective articles of
association of the Target Company.  

5.2      The WFOE and the Target Company hereby severally represent and warrant
as follows:     5.2.1      each of them is a limited liability company duly
registered and validly existing under the PRC laws, with an independent
corporate legal person status, and has full and independent legal status and
legal capacity to execute, deliver and perform this Agreement and may sue and be
sued as an independent party.     5.2.2      each of them has the full internal
power and authority to execute and deliver this Agreement and all the other
documents to be entered into by it related to the transaction contemplated
hereunder, and has the full power and authority to consummate such transaction
hereunder.  

5.3      The Target Company further represents and warrants that the
Shareholders are the only registered legal shareholders of the Target Company as
of the effective date of this Agreement. Pursuant to this Agreement, the Proxy
is able to completely and fully exercise the Entrusted Rights in accordance with
the PRC laws and the then effective articles of association of the Target
Company.   5.4      The parties hereby confirm that in accordance with the terms
and conditions of the Equity Pledge Agreement dated May 11, 2007 entered into
among the Shareholders and the WFOE, the Shareholders have pledged to the WFOE
the equity respectively held by them in the Target Company to guarantee the
performance of obligations hereof by the Shareholders and the Target Company.  

WFOE&EworldChina Proxy Agreement

4

--------------------------------------------------------------------------------

Confidential

Article 6 Term of Agreement

6.1      Subject to the provisions of Article 6.2 hereof, this Agreement is
formed and effective on the date of due execution by all the parties hereto, and
shall be effective during the existing period of WFOE and the Target Company,
unless it is early terminated by written agreement of all the parties or in
accordance with the provisions in Aricle 8.1 hereof.   6.2      In the event
that a Shareholder transfers all of the equity interest held by him or her in
the Target Company with the prior consent of the WFOE, such Shareholder shall no
longer be a party hereto, however, the obligations and commitments of other
parties hereunder shall not be adversely affected.  

Article 7 Notice

7.1      Any notice, request, demand and other correspondences required by or
made in accordance with this Agreement shall be in writing and delivered to the
relevant party.   7.2      The above notice or other correspondences shall be
deemed as delivered (i) upon delivery when it is transmitted by facsimile, or
(ii) upon handed over to the receiver when it is delivered in person, or (iii)
upon the fifth (5) day after posting when it is delivered by mail.  

Article 8 Default Liability

8.1      The parties agree and acknowledge that, if any party (the "Defaulting
Party") breaches substantially any of the provisions herein or fails
substantially to perform any of the obligations hereunder, such breach or
failure shall constitute a default under this Agreement (the "Default"). In such
event any of the other parties without default (the "Non-defaulting Party")
shall be entitled to require the Defaulting Party to rectify such Default or
take remedial measures within a reasonable period. If the Defaulting Party fails
to rectify such Default or take remedial measures within such reasonable period
or within ten (10) days of receiving the written notice of the Non-defaulting
Party thereof, the Non-defaulting Party shall be entitiled to decide, at its own
discretion: (1) to terminate this Agreement and require the Defaulting Party to
indemnify all the damages, or (2) to demand the Defaulting Party to continue the
performance of the obligations hereunder as well as to require the Defaulting
Party to indemnify all the damages.   8.2      Notwithstanding any other
provisions herein, the effectiveness of this Article shall survive the
suspension or termination of this Agreement.  

WFOE&EworldChina Proxy Agreement

5

--------------------------------------------------------------------------------

Confidential

Article 9 Miscellaneous

9.1      This Agreement is made in Chinese languages in four (4) counterparts
with each party retaining one (1) copy thereof.   9.2      The execution,
effectiveness, performance, amendment, interpretation and termination of this
Agreement shall be governed by the PRC laws.   9.3      Any disputes arising
from and in connection with this Agreement shall be settled through
consultations among the parties, and if the parties fail to reach an agreement
regarding such disputes within thirty (30) days after their occurrence, such
disputes shall be submitted to China International Economic and Trade
Arbitration Commission Shanghai Commission for arbitration in Shanghai in
accordance with the arbitration rules thereof, and the arbitration award shall
be final and binding on all the parties.   9.4      Any rights, powers and
remedies entitled to any party by any provision herein shall not preclude any
other rights, powers and remedies entitled to such party in accordance with laws
and other provisions under this Agreement, and a party’s exercise of any of its
rights, powers and remedies shall not preclude its exercise of other rights,
powers and remedies by such party.   9.5      The failure to or delay by a party
in exercise of any of its rights, powers and remedies hereunder or in accordance
with laws (the "Such Rights") shall not constitute a waiver thereof, nor shall
any single or partial waiver of Such Rights preclude exercise of the same by
such party in other manner and the exercise of other Such Rights.   9.6      The
headings of the articles herein are for reference only, and in no circumstances
shall such headings be used in or affect the interpretation of the provisions
hereof.   9.7      Each provision contained herein shall be severable and
independent from other provisions. If at any time one or several articles herein
shall be held to be invalid, illegal or unenforceable, the validity, legality or
enforceability of other provisions herein shall not be affected thereby.   9.8 
    Any amendments or supplements to this Agreement shall be in writing and
shall become effective upon due execution by the parties hereto.   9.9      The
Target Company and the Shareholders shall not assign any of their rights and/or
obligations hereunder to any third parties without the prior written consent
from the WFOE. The WFOE shall be entitled to transfer any of its rights and/or
obligations hereunder to any third parties assigned by it upon the  

WFOE&EworldChina Proxy Agreement

6


--------------------------------------------------------------------------------

Confidential

notifying the Shareholders and the Target Company and to the extent not
violating the PRC laws..

9.10 This Agreement shall be binding on the lawful successors of the parties.

[The remainder of this page is intentionally left blank]

WFOE&EworldChina Proxy Agreement

7

--------------------------------------------------------------------------------

Confidential

Signature Page

IN WITNESS WHEREOF, the parties have caused this Shareholders’ Voting Rights
Proxy Agreement to be executed as of the date and in the place first set forth
above.

  WFOE[


  (Company chop)
By:
_____________

Name:
Position: Authorized Representative


Shanghai EworldChina Information Technologies Co., Ltd.

(Company chop)
By:
_____________

Name:
Position: Authorized Representative


LI ZHI GANG

Signature:
_____________


LI HUI(

Signature:
_____________


WFOE&EworldChina Proxy Agreement

8

--------------------------------------------------------------------------------

[ew8kx5x10x1.jpg]


--------------------------------------------------------------------------------